Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132256                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132256
                                                                    COA: 268261
                                                                    Saginaw CC: 02-021840-FC
  TERRENCE VERNELL WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 16, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        KELLY, J., would remand this case for a hearing pursuant to People v Ginther, 390
  Mich 436 (1973).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2007                    _________________________________________
           p0117                                                               Clerk